Name: Council Decision (EU) 2017/436 of 6 March 2017 on the signing, on behalf of the European Union, of the Agreement between the European Union and the Republic of Chile on trade in organic products
 Type: Decision
 Subject Matter: European construction;  international affairs;  America;  foodstuff;  cooperation policy;  marketing;  cultivation of agricultural land
 Date Published: 2017-03-14

 14.3.2017 EN Official Journal of the European Union L 67/33 COUNCIL DECISION (EU) 2017/436 of 6 March 2017 on the signing, on behalf of the European Union, of the Agreement between the European Union and the Republic of Chile on trade in organic products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 16 June 2014 the Council authorised the Commission to open negotiations with third countries with a view to concluding agreements on trade in organic products. (2) The Commission has negotiated, on behalf of the Union, an agreement with the Republic of Chile on trade in organic products (the Agreement). (3) In the Agreement, the Union and the Republic of Chile recognise the equivalence of their respective rules on organic production and control systems as regards organic products. (4) The Agreement aims at fostering trade in organic products, contributing to the development and expansion of the organic sector in the Union and in the Republic of Chile and achieving a high level of respect for the principles of organic production, of guarantee of the control systems and of integrity of organic products. It also aims at improving protection for the respective organic logos of the Union and the Republic of Chile, and enhancing regulatory cooperation between the Parties on issues related to organic production. (5) The Agreement should be signed, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Agreement between the European Union and the Republic of Chile on trade in organic products is hereby authorised, subject to the conclusion of the said Agreement. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 6 March 2017. For the Council The President R. GALDES